Citation Nr: 0413534	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  99-15 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a heart and 
circulatory disorder, to include as secondary to nicotine 
dependence in service.

2.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from February 1946 to 
December 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.  The Board remanded this case back 
to the RO for further development in January 2001 and 
November 2002.

The claim of entitlement to TDIU is addressed in the REMAND 
section of this decision.  Accordingly, this appeal is, in 
part, REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC, and VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's current heart and circulatory disorder is 
not etiologically related to either service or nicotine 
dependence in service.


CONCLUSION OF LAW

The veteran's current heart and circulatory disorder was not 
incurred in or aggravated by service or nicotine dependence 
in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim and includes an enhanced duty to notify 
the claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him multiple VA examinations addressing his 
claimed disorder.

Also, the Board is satisfied that VA's duty to notify the 
veteran of the evidence necessary to substantiate his claim 
has been met.  The RO informed him of the need for such 
evidence in a January 2003 letter.  By this letter, the RO 
has also notified the veteran of exactly which portion of 
that evidence (if any) was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board further notes that the United States Court of 
Appeals for Veterans Claims' (Court's) decision in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

The Board is aware that the appealed rating decision preceded 
the RO's January 2003 VCAA notice.  Subsequent to that 
notice, however, the RO readjudicated the veteran's claim in 
multiple Supplemental Statements of the Case.  Consequently, 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Therefore, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case constituted harmless error and should not preclude 
consideration of this appeal at the present time.  See also 
Conway v. Principi,  353 F.3d 1369 (Fed. Cir. 2004).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Also, certain chronic diseases, including 
cardiovascular disorders, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In VAOPGCPREC 2-93 (January 13, 1993), the VA Office of 
General Counsel determined that direct service connection for 
a disability or death may be established if the evidence 
establishes that an injury or disease resulted from tobacco 
use in the line of duty in the active military, naval, or air 
service.  The subsequent enactment of Public Law No. 105-206 
prohibits service connection of a disability on the basis 
that it resulted from an injury or disease attributable to 
the use of tobacco products by a veteran during service.  
38 U.S.C.A. § 1103(a) (West 2002).  However, this change in 
the law applies only to claims filed on and after July 22, 
1998, the date of enactment of the present law.  

In the present case, the veteran applied for service 
connection for his claimed disorder in April 1998, prior to 
July 22, 1998, and VAOPGCPREC 2-93 thus remains applicable.  
Moreover, the Board observes that service connection is 
already separately in effect for nicotine dependence.

During service, the veteran was not treated for any 
cardiovascular symptomatology, and his December 1948 
separation examination revealed blood pressure of 126/70.  He 
was, however, treated in November 1947 for a foreign body 
puncture of the left anterior chest wall, and service 
connection is presently in effect for the residual scar of 
this wound.

Subsequent to service, private electrocardiographs from May 
and July 1955 were interpreted as suggestive of an old 
posterior myocardial infarction.  A January 1956 study was 
suggestive of left ventricular hypertrophy, while a February 
1959 study was also indicative of possible masked right heart 
strain.  The veteran's April 1993 VA examination report 
revealed systolic hypertension, with no other acute or 
chronic cardiopulmonary processes.  However, an October 1997 
VA examination revealed atrial fibrillation, and the veteran 
was noted to be taking Coumadin.

Following the Board's November 2002 remand, in May 2003, the 
veteran underwent a VA heart examination with an examiner who 
had reviewed his claims file.  This examination revealed 
essential hypertension, paroxysmal atrial fibrillation, and a 
questionable posterior myocardial infarction, as suggested by 
electrocardiographs in 1955 and 1956 "without any supportive 
evidence by lab studies."  The examiner noted that there was 
not enough supportive evidence to confirm the diagnosis of a 
myocardial infarction in 1955 because, if a heart attack had 
actually occurred, the veteran would have developed further 
cardiac problems in the subsequent years.  The examiner also 
noted that the veteran's current cardiac problems did not 
appear to be related to any cardiac injury resulting from the 
metallic foreign body that punctured his left lung during 
service.  

In a June 2003 addendum, the examiner who conducted the May 
2003 VA examination noted that the veteran's atrial 
fibrillation had developed approximately nine to ten years 
earlier and was paroxysmal in nature and not related "to any 
of his service-connected illnesses."  In a further addendum 
from August 2003, the examiner noted that none of the 
veteran's current cardiac illnesses were "service-
connected."  Finally, in September 2003, the examiner noted 
that, based on a review of current medical literature, there 
appeared to be no evidence that nicotine dependence caused 
hypertension.  Rather, the majority of cases of hypertension 
were essential in origin, unless caused by specific medical 
problems other than those shown to be related to nicotine 
dependence.  Accordingly, the examiner concluded that "it 
does not appear that this veteran's nicotine dependence 
caused or aggravated his hypertension."

In this case, the Board is aware that the veteran became 
dependent on nicotine during service and also sustained a 
chest wound during that time.  He has, however, not presented 
any competent medical evidence linking his current heart and 
circulatory disorder to nicotine dependence or any other 
incident of service.  Rather, the May 2003 VA examination 
report and subsequent addenda reflect that no such 
relationship exists.

Indeed, the only evidence of record supporting the veteran's 
claim is his own lay opinion, as indicated in his April 1998 
claim.  However, the veteran has not been shown to possess 
the requisite medical training or credentials needed to 
render a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
heart and circulatory disorder, to include as secondary to 
nicotine dependence in service, and this claim must be 
denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).


ORDER

The claim of entitlement to service connection for a heart 
and circulatory disorder, to include as secondary to nicotine 
dependence in service, is denied.


REMAND

At the present time, the veteran's service-connected 
disabilities include asbestos-related pleural disease with 
pulmonary fibrosis (30 percent); tinnitus and nicotine 
dependence (both evaluated as 10 percent disabling); and a 
left anterior chest wall scar (zero percent).  None of these 
diseases have been specifically addressed on examination 
since May 2001, and, in any case, that VA examination report 
did not contain information as to whether such diseases, in 
and of themselves, render the veteran unemployable.

The Board regrets the necessity of further development in 
this case, particularly in view of the prior Board remands of 
record.  Nevertheless, the fact remains that the Board does 
not have adequate evidence to fairly adjudicate the veteran's 
claim of entitlement to TDIU at this time.  Accordingly, this 
case is REMANDED to the RO for the following action:

1.  The RO should send a letter to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claim.  By this letter, the 
RO must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

2.  The RO should then afford the veteran 
a VA general medical examination to 
determine the effect of his service-
connected disabilities on his 
employability.  The examiner is requested 
to review the entire claims file in 
conjunction with the examination.  Based 
on the claims file review and the results 
of the examination, the examiner should 
provide an opinion as to whether the 
veteran's service-connected disabilities 
(asbestos-related pleural disease with 
pulmonary fibrosis, tinnitus, nicotine 
dependence, and a left anterior chest 
wall scar), in and of themselves, render 
the veteran unable to secure and retain 
substantially gainful employment.  All 
opinions and conclusions expressed by the 
examiner must be supported by a complete 
rationale in a typewritten report.  

3.  Then, the RO should readjudicate the 
veteran's claim of entitlement to TDIU.  
If the determination of this claim 
remains unfavorable to the veteran, the 
RO should furnish him with a Supplemental 
Statement of the Case (with the 
provisions of 38 C.F.R. §§ 3.102 and 
3.159 (2003) included) and afford him a 
reasonable period of time in which to 
respond before the case is returned to 
the Board.  

The purpose of this REMAND is to obtain additional 
development and to ensure full compliance with VA's due 
process requirements, and the Board intimates no opinion as 
to the ultimate merits of this appeal.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



